SEMPRA ENERGY

2008 LONG TERM INCENTIVE PLAN

2009 PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

You have been granted a performance-based restricted stock unit award
representing the right to receive the number of shares of Sempra Energy Common
Stock set forth below, subject to the vesting conditions set forth below.  The
restricted stock units, and dividend equivalents with respect to the restricted
stock units, under your award may not be sold or assigned and will be subject to
forfeiture unless and until they vest based upon the satisfaction of total
shareholder return performance criteria for a performance period beginning on
January 1, 2009 and ending in January 2013.   Shares of Common Stock will be
distributed to you after the completion of the performance period ending in
January 2013, if the restricted stock units vest under the terms and conditions
of your award.




The terms and conditions of your award are set forth in the attached Year 2009
Restricted Stock Unit Award Agreement and in the prospectus for the Sempra
Energy 2008 Long Term Incentive Plan, which is enclosed.  The summary below
highlights selected terms and conditions but it is not complete and you should
carefully read the attachments to fully understand the terms and conditions of
your award.

 

SUMMARY

 

 

 

Date of Award:

January 2, 2009

Name of Recipient:

 

Recipient’s Employee Number:

 

Number of Restricted Stock Units (prior to any dividend equivalents):

 

At Target:

 

At Maximum (150% of Target)

 

Award Date Fair Market Value per Share of Common Stock:

 

Restricted Stock Units:

Your restricted stock units represent the right to receive shares of Common
Stock in the future, subject to the terms and conditions of your award.  Your
restricted stock units are not shares of Common Stock.  The target number of
restricted stock units will vest (as described below), if the target total
shareholder return (a return at the 50th percentile) is achieved.  If above
target total shareholder return is achieved, you may vest in up to the maximum
number of restricted stock units.

Vesting/Forfeiture of Restricted Stock Units:

Your restricted stock units will vest only upon and only to the extent that the
Compensation Committee determines and certifies that Sempra Energy has met
specified total shareholder return performance criteria for the performance
period beginning on January 1, 2009 and ending at the close of trading on the
first New York Stock Exchange trading day of 2013.  Any restricted stock units
that do not vest upon the Compensation Committee's determination and
certification will be forfeited.

Transfer Restrictions:

Your restricted stock units may not be sold or otherwise transferred and will
remain subject to forfeiture conditions until they vest.

Termination of Employment:

Your restricted stock units also may be forfeited if your employment terminates.
  

Dividend Equivalents:

You also have been awarded dividend equivalents with respect to your restricted
stock units.  Your dividend equivalents represent the right to receive
additional shares of Common Stock in the future, subject to the terms and
conditions of your award.  Your dividend equivalents will be determined based on
the dividends that you would have received, had you held shares of Common Stock
equal to the vested number of your restricted stock units from the date of your
award to the date of the distribution of shares of Common Stock following the
vesting of your restricted stock units, and assuming that the dividends were
reinvested in Common Stock (and any dividends on such shares were reinvested in
Common Stock).  The dividends will be deemed reinvested in Common Stock in the
same manner as dividends reinvested pursuant to the terms of the Sempra Dividend
Reinvestment Plan.  Your dividend equivalents will be subject to the same
transfer restrictions and forfeiture and vesting conditions as the shares
represented by your restricted stock units.

Distribution of Shares:

Shares of Common Stock will be distributed to you to the extent your restricted
stock units vest.  The shares will be distributed to you after the completion of
the performance period ending in January 2013 and the Compensation Committee’s
determination and certification of Sempra Energy’s total shareholder return for
the performance period.  The shares of Common Stock will include the additional
shares to be distributed pursuant to your dividend equivalents.

Taxes:

Upon distribution of shares of Common Stock to you, you will be subject to
income taxes on the value of the distributed shares at the time of distribution
and must pay applicable withholding taxes.  

To accept your award you must sign the accompanying copy of this page and
promptly return it to Sempra Energy.  By doing so, you agree to all of the terms
and conditions set forth in this Cover Page/Summary, the attached Year 2009
Restricted Stock Unit Award Agreement and the Sempra Energy 2008 Long Term
Incentive Plan.




Recipient:

 

X

 

 

(Signature)

Sempra Energy:

 

/S/  Donald E. Felsinger

 

 

(Signature)

Title:

 

Chairman & Chief Executive Officer
















SEMPRA ENERGY

2008 LONG TERM INCENTIVE PLAN




Year 2009 Restricted Stock Unit Award Agreement




Award:

You have been granted a performance-based restricted stock unit award under
Sempra Energy’s 2008 Long Term Incentive Plan.  The award consists of the number
of restricted stock units set forth on the Cover Page/Summary to this Agreement,
and dividend equivalents with respect to the restricted stock units (described
below).  




Your restricted stock units represent the right to receive shares of Common
Stock in the future, subject to the terms and conditions of your award.  Your
restricted stock units are not shares of Common Stock.




Each restricted stock unit represents the right to receive one share of Common
Stock upon the vesting of the unit.




Unless and until they vest, your restricted stock units and any dividend
equivalents (as described below) will be subject to transfer restrictions and
forfeiture and vesting conditions.  

Your restricted stock units (and dividend equivalents) will vest only upon and
only to the extent that the Compensation Committee of Sempra Energy's Board of
Directors determines and certifies that Sempra Energy has met specified total
shareholder return criteria for the performance period beginning January 1, 2009
and ending in January 2013.  Any restricted stock units (and dividend
equivalents) that do not vest upon the Compensation Committee's determination
and certification will be forfeited.

Your restricted stock units (and dividend equivalents) also may be forfeited if
your employment terminates before they vest.

See “Vesting/Forfeiture,” “Transfer Restrictions,” and “Termination of
Employment” below.

Vesting/Forfeiture:

Your restricted stock units (and dividend equivalents, as described below) will
vest only upon and only to the extent that the Compensation Committee of Sempra
Energy's Board of Directors determines and certifies that Sempra Energy has met
the following total shareholder return performance criteria for the performance
period beginning on January 1, 2009 and ending on the close of trading on the
first New York Stock Exchange trading day of 2013:




§

 The percentage of your target number of restricted stock units that vest will
be determined as follows, based on the percentile ranking for the performance
period (as measured at the end of the performance period) of Sempra Energy’s
cumulative total shareholder return (consisting of per share appreciation in
Common Stock plus dividends and other distributions paid on Common Stock) among
the companies (ranked by cumulative total shareholder returns) in the S&P 500
Utility Index, as determined and certified by the Compensation Committee.




Sempra EnergyTotal Shareholder

Percentage of Target
Return Percentile

Number of Restricted
       Ranking

Stock Units that Vest




75th

150%

70th

140%

65th

130%

60th

120%

55th

110%

50th

100%

45th

70%

40th  

40%

35th

0




If the percentile ranking does not equal a ranking shown in the above table, the
percentage of your target number of restricted stock units that vest will be
determined by a linear interpolation between the next lowest percentile shown in
the table and the next highest percentile shown on the table.




o

If the percentile ranking is at or above the 75th percentile, 150% of your
target number of restricted stock units will vest.

o

If the percentile ranking is at or below the 35th percentile, none of your
restricted stock units will vest.

·

The Compensation Committee also will determine and certify the percentile
ranking of Sempra Energy’s cumulative total shareholder return  for the
performance period (as measured at the end of the performance period) among the
companies (ranking by cumulative total shareholder returns) in the S&P 500
Composite Index.  If the Compensation Committee determines and certifies that
Sempra Energy’s cumulative total shareholder return is at or above the 50th
percentile among the companies in the S&P 500 Composite Index, the percentage of
your target number of restricted stock units that vest will be not less than
100%.

·

As soon as reasonably practicable following the end of the performance period,
the Compensation Committee will determine and certify the extent to which Sempra
Energy has met the performance criteria and the extent, if any, as to which your
restricted stock units have then vested.  You will receive the number of shares
of Common Stock equal to the number of your vested restricted stock units after
the Compensation Committee’s determination and certification.  Also, you will
receive the number of shares of Common Stock equal to your dividend equivalents
after the Compensation Committee’s determination and certification.
 Certificates for the shares will be issued to you or transferred to an account
that you designate.  When the shares of Common Stock are issued to you, your
restricted stock units (vested and unvested) and your dividend equivalents will
terminate.   

·

Examples illustrating the application of the vesting provisions are shown in
Exhibit A to this Award Agreement.

Transfer Restrictions:

You may not sell or otherwise transfer or assign your restricted stock units (or
your dividend equivalents).

Dividend Equivalents:

You also have been awarded dividend equivalents with respect to your restricted
stock units.  Your dividend equivalents represent the right to receive
additional shares of Common Stock in the future, subject to the terms and
conditions of your award.  Your dividend equivalents will be determined based on
the dividends that you would have received, had you held shares of Common Stock
equal to the vested number of your restricted stock units from the date of your
award to the date of the distribution of shares of Common Stock following the
vesting of your restricted stock units, and assuming that the dividends were
reinvested in Common Stock (and any dividends on such shares were reinvested in
Common Stock).  The dividends will be deemed reinvested in Common Stock in the
same manner as dividends reinvested pursuant to the terms of the Sempra Dividend
Reinvestment Plan.  

Your dividend equivalents will be subject to the same transfer restrictions and
forfeiture and vesting conditions as your restricted stock units.  They will
vest when your restricted stock units vest.

Also, your restricted stock units (and dividend equivalents) will be adjusted to
reflect stock dividends on shares of Common Stock or as the result of a
stock-split, recapitalization, reorganization or other similar transaction in
accordance with the terms and conditions of the 2008 Long Term Incentive Plan.
  Any additional restricted stock units (and dividend equivalents) awarded to
you as a result of such an adjustment also will be subject to the same transfer
restrictions, forfeiture and vesting conditions and other terms and conditions
that are applicable to your restricted stock units.

No Shareholder Rights:

Your restricted stock units (and dividend equivalents) are not shares of Common
Stock.  You will have no rights as a shareholder unless and until shares of
Common Stock are issued to you following the vesting of your restricted stock
units (and dividend equivalents) as provided in this Agreement and the 2008 Long
Term Incentive Plan.  

Distribution of Shares:

As described in “Vesting/Forfeiture” above, the Compensation Committee will
determine and certify the extent to which Sempra Energy has met the performance
criteria and the extent, if any, as to which your restricted stock units have
then vested.

You will receive the number of shares of Common Stock equal to the number of
your restricted stock units that have vested.  However, in no event will you
receive under this award, and other awards granted to you under the 2008 Long
Term Incentive Plan in the same fiscal year of Sempra Energy, more than the
maximum number of shares of Common Stock permitted under the 2008 Long Term
Incentive Plan.  Also, you will receive the number of shares of Common Stock
equal to your dividend equivalents after the Compensation Committee’s
determination and certification.

You will receive the shares as soon as practicable following the Compensation
Committee’s determination and certification (and in no event later than March
15, 2013).  Once you receive the shares of Common Stock, your vested and
unvested restricted stock units (and dividend equivalents) will terminate.

Termination of Employment:

§

Termination:

If your employment with Sempra Energy and its subsidiaries terminates for any
reason prior to the vesting of your restricted stock units (and dividend
equivalents) (other than under the circumstances set forth in the next
paragraph), all of your restricted stock units (and dividend equivalents) will
be forfeited.  The vesting of your restricted stock units does not occur until
the date of the Compensation Committee’s determination and certification
described above.

If your employment terminates after December 31, 2009 and at the date of
termination you had both (a) attained age 55 and (b) completed five years of
continuous service with Sempra Energy and its subsidiaries, your restricted
stock units (and dividend equivalents) will not be forfeited but will continue
to be subject to the transfer restrictions and vesting conditions and other
terms and conditions of this Agreement.

§

Leaves of Absence:

Your employment does not terminate when you go on military leave, a sick leave
or another bona fide leave of absence, if the leave was approved by your
employer in writing.  But your employment will be treated as terminating 90 days
after you went on leave, unless your right to return to active work is
guaranteed by law or by a contract.  And your employment terminates in any event
when the approved leave ends, unless you immediately return to active work.
 Your employer determines which leaves count for this purpose.

Taxes:

The following is a general summary of the federal income tax consequences of
your Restricted Stock Unit Award.  The summary may not cover your particular
circumstances because it does not consider foreign, state, local or other tax
laws and does not describe future changes in tax rules.  You are urged to
consult your tax advisor regarding the specific tax consequences applicable to
you rather than relying on this general summary.

§

Generally:

You will not be subject to federal income taxes on your award until you receive
shares of Common Stock following the vesting of your restricted stock units.  

When you receive your shares, you will realize taxable income based on the fair
market value of the shares at the time you receive the shares.

When you sell your shares you may also realize taxable gain (or loss) based upon
the difference between the sales price and the amount that you have previously
recognized as income.  

§

Withholding Taxes:

When you become subject to income taxes upon your receipt of the shares of
Common Stock, Sempra Energy or its subsidiary is required to withhold taxes.
 Unless you instruct otherwise and pay or make arrangements satisfactory to
Sempra Energy to pay these taxes, upon the distribution of your shares, Sempra
Energy will withhold a sufficient number of the shares (valued at the
distribution date fair market value) to cover the minimum required withholding
taxes and transfer to you only the remaining balance of your shares.

Retention Rights:

Neither your restricted stock unit award nor this Agreement gives you any right
to be retained by Sempra Energy or any of its subsidiaries in any capacity and
your employer reserves the right to terminate your employment at any time, with
or without cause.  The value of your award will not be included as compensation
or earnings for purposes of any other benefit plan offered by Sempra Energy or
any of its subsidiaries.

Change in Control:

Subject to certain limitations set forth in the 2008 Long Term Incentive Plan,
in the event of a Change in Control (as defined in the plan) of Sempra Energy
during the portion of the performance period beginning on January 1, 2009 and
ending on December 31, 2010, unless your restricted stock units have been
forfeited prior to the Change in Control, 100% of your target number of
restricted stock units will vest in the event of a Change in Control.  In the
event of a Change in Control of Sempra Energy during the portion of the
performance period beginning on January 1, 2011 and ending on the first New York
Stock Exchange trading day of 2013, unless your restricted stock units have been
forfeited prior to the Change in Control, your restricted stock units will vest
or be forfeited on the basis of the total shareholder return performance
criteria set forth above under “Vesting/Forfeiture” as if the performance period
had ended on the date immediately preceeding the date of the Change in Control.

You will receive the number of shares of Common Stock equal to the number of
your restricted stock units that have vested.  Also, you will receive the number
of shares of Common Stock equal to your dividend equivalents.  You will receive
the shares of Common Stock immediately prior to the date of the Change in
Control.

Immediately following the Change in Control, your vested and unvested restricted
stock units (and dividend equivalents) will terminate.

Further Actions:

You agree to take all actions and execute all documents appropriate to carry out
the provisions of this Agreement.

You also appoint as your attorney-in-fact each individual who at the time of so
acting is the Secretary or an Assistant Secretary of Sempra Energy with full
authority to effect any transfer of any shares of Common Stock distributable to
you, including any transfer to pay withholding taxes, that is authorized by this
Agreement.

Applicable Law:

This Agreement will be interpreted and enforced under the laws of the State of
California.

Other Agreements:

In the event of any conflict between the terms of this Agreement and any written
employment, severance or other employment-related agreement between you and
Sempra Energy, the terms of this Agreement, or the terms of such other
agreement, whichever are more favorable to you, shall prevail.




By signing the Cover Sheet/Summary of this Agreement, you agree

to all of the terms and conditions described above and in the 2008 Long Term
Incentive Plan











Exhibit A




Examples Illustrating the Determination
of the Vested Percentage of the

Target Number of Restricted Stock Units







The following examples illustrate how the percentage of the target number of
restricted stock units is to be determined.  The examples assume that Sempra
Energy achieves certain total cumulative shareholder returns for the performance
period.  The vested percentage of your target number of restricted stock units
will be determined based on Sempra Energy’s actual cumulative total shareholder
return for the performance period as measured at the end of the performance
period.  No assurance is given that Sempra Energy will achieve the cumulative
total shareholder returns shown in the examples.

Example 1

Sempra Energy’s total cumulative shareholder return for the performance period
among the companies (ranked by total shareholder returns) in the S&P 500 Utility
Index, as determined and certified by the Compensation Committee, is at the 80th
percentile.

Because Sempra Energy’s cumulative total cumulative shareholder return is above
the 75th percentile, 150% of the target number of restricted stock units vest.
 This is the maximum number of restricted stock units under the award.

Example 2

Sempra Energy’s cumulative total shareholder return for the performance period
among the companies (ranked by total shareholder returns) in the S&P 500 Utility
Index, as determined and certified by the Compensation Committee, is at the 67th
percentile.

The percentage of the target number of restricted stock units that vest is
determined by a linear interpolation between the percentage based on the
achievement of the 65th percentile (130%) and the percentage based on the
achievement of the 70th percentile (140%).

The percentage is determined as follows:  

(a)

130% (the percentage based on the achievement of the 65th percentile), plus

(b)

10% (the percentage based on the achievement of the 75th percentile, less the
percentage based on the achievement of the 65th percentile), multiplied by an
interpolation factor.   

The interpolation factor equals (67th percentile, less 65th percentile), divided
by (70th percentile, less 65th percentile), or two fifths (2/5).  

The percentage based on the achievement of the 67th percentile equals:  (a)
130%, plus (b) 10%, multiplied by 2/5, or 134%.   Based on Sempra Energy’s
cumulative total shareholder return, 134% of the target number of restricted
stock units vest.

Example 3

Sempra Energy’s cumulative total shareholder return for the performance period
among the companies (ranked by total shareholder returns) in the S&P 500 Utility
Index, as determined and certified by the Compensation Committee, is at the 45th
percentile.

Sempra Energy’s cumulative total shareholder return for the performance period
among the companies (ranked by total shareholder returns) in the S&P 500
Composite Index, as determined and certified by the Compensation, is at or above
the 50th percentile.

Because Sempra Energy’s cumulative total shareholder return is at the 45th
percentile when ranked among the companies in the S&P 500 Utility Index, 70% of
the target number of restricted stock units would vest (before taking into
account Sempra Energy’s performance among the companies in the S&P 500 Composite
Index).  

However, because Sempra Energy’s cumulative total shareholder return is at or
above the 50th percentile when ranked among the companies in the S&P 500
Composite Index, 100% of the target number of restricted stock units vest.

Example 4

Sempra Energy’s cumulative total shareholder return for the performance period
among the companies (ranked by total shareholder returns) in the S&P 500 Utility
Index, as determined and certified by the Compensation  Committee, is at the
30th percentile.

Also, Sempra Energy’s total shareholder return for the performance period among
the companies (ranked by cumulative total shareholder returns) in the S&P 500
Composite Index, as determined and certified by the Compensation Committee, is
below the 50th percentile.

Because Sempra Energy’s total shareholder return for the performance period
among companies in the S&P 500 Utility Index is below the 35th percentile, none
of the target number of restricted stock units vest.









